Citation Nr: 0428484	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  02-01 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
January 1962 to February 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision by s Department of Veterans 
Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The veteran contends his low back disability is related to a 
parachute jump during service.  Service medical records do 
not include references to any low back injury.  Certain 
service personnel records include references to parachute 
activity.  One July 1962 entry refers to the fact that the 
veteran was authorized to purchase and wear a parachute 
badge.  There also is a notation under specialized training 
of "Basic Abn," for three weeks, ending in July 1962.  
However, in a section denoting medals, decorations, and 
citations, the line designating the parachute badge is 
crossed out.  Remarks concerning the badge note:  "Prcht 
Badge Revo Par 69 SO 315 Abn Div."  To further confuse the 
matter, it appears that the veteran may have written in 
certain references to low back disability on copies of 
service records.  The evidentiary picture is further clouded 
by the fact that there is evidence of post-service injuries 
to the back.  

Under the particular circumstances of this case, the Board 
believes additional development is appropriate to ascertain 
the circumstances of the veteran's claimed parachute jumps 
during service.  Moreover, it would appear that a VA 
examination and etiology opinion would be appropriate in this 
case.  See generally 38 C.F.R. § 3.159(c)(4) (2003).

Accordingly, this case is REMANDED for the following actions:
 
1.  The RO should review the record 
and take any necessary action to 
ensure compliance with all VCAA notice 
and assistance requirements.  The RO 
should ensure that the veteran is 
furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1) (2003), 
including notice of (a) the 
information and evidence not of record 
that is necessary to substantiate his 
claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence 
that the veteran is expected to 
provide, including the need to submit 
any pertinent evidence in his 
possession.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).

2.  The RO should take appropriate 
action to obtain from the appropriate 
service department: 
     a) an official copy of the 
veteran's service personnel records;
     b) clarification and explanation 
regarding the veteran's apparent 
participation in parachute training 
during service, to include, if 
possible, documentation as to the 
number of parachute jumps and any 
injuries or incidents reported in 
connection with any such jumps;  
     c) clarification as to any 
decorations awarded in connection with 
any parachute jumps, to include the 
reasons any such decorations were 
revoked. 

3.  If the RO determines that the 
veteran did in fact participate in 
parachute jumps during service, then 
the veteran should be scheduled for an 
appropriate VA examination to 
ascertain the nature and etiology of 
the claimed low back disorder.  It is 
imperative that the claims file be 
made available to and be reviewed by 
the examiner in connection with the 
examination.  After examining the 
veteran and reviewing the claims file, 
the examiner should offer a detailed 
opinion as to whether it is at least 
as likely as not (a 50% or higher 
degree of probability) the veteran 
suffers from current chronic low back 
disability due to parachute jumps 
during service? 

4.  After completion of the above and 
any additional development which the 
RO may deem necessary, the RO should 
review the expanded record and 
determine if the benefit sought can be 
granted.  If the determination remains 
unfavorable to the veteran, the RO 
should furnish the veteran and his 
representative an appropriate 
supplemental statement of the case and 
an opportunity to respond.  The case 
should then be returned to the Board 
for appellate review. 
 
The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).


	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



